Per Curiam,
Plaintiffs employed defendants as brokers to procure insurance upon plaintiffs’ plant. Defendants finding ft difficult to procure the amount in Pittsburg employed a firm of brokers in New York who obtained policies in foreign companies. By some oversight, either of defendants or the Ne w York agents, the policies contained a warranty not in accordance with the facts, and when called upon to pay the companies refused on this-ground. When the policies were received they were not examined immediately by defendants, and in the interim the fire took place.
The defense was that in previous years plaintiffs’ plant had been insured under joint policies with other property of a firm closely connected with plaintiffs as to which property the warranty would have been good, and the list of policies furnished for the New York brokers did not clearly distinguish the properties on which it was now desired to have separate *397insurance. Secondly, defendants claimed that even if they had examined the policies and observed tbe error at once on receipt, it would have been unavailing as the fire occurred before tbe mistake could have been corrected.
The issue thus raised was clearly one of fact, to wit: the negligence of defendants, and was for tbe jury.
Judgment affirmed.